Citation Nr: 0015775	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  92-24 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for Lyme disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979, and from November 1983 to November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1990 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The case was previously before the Board and remanded for 
additional development in December 1996 and November 1998.

In December 1999, the Board forwarded the case to an 
independent medical expert (IME) for an advisory opinion.  
The requested opinion was received at the Board in March 
2000.  The IME report was forwarded to the Disabled American 
Veterans, who have served as the veteran's representative in 
this appeal.  In April 2000, Disabled American Veterans 
submitted the Appellant's Brief.  The case is now ready for 
appellate review.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A diagnosis of Lyme disease has not been confirmed by 
persuasive medical evidence.


CONCLUSION OF LAW

Service connection for Lyme disease is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records dated in January and February 1985 
include diagnoses of bronchitis, resolving bronchitis, and 
possible early sinusitis.  The veteran complained of 
sweats/chills, cough, dyspnea, and slight fever which began 
in September 1985.  The diagnoses included early strep 
pharyngitis.  The treatment plan included a course of 
antibiotics.  

In October 1985 the veteran complained of chest and sinus 
congestion and rash to the right hand.  The diagnoses 
included contact dermatitis and sinusitis.  A December 1985 
examination included a diagnosis of chronic bronchitis with 
possible post infection of the lungs.

In March 1986 the veteran complained of intermittent pain and 
slight discharge on urination for one month.  The diagnosis 
was mild epididymitis.

In April 1986 the veteran complained of rash to the left 
index finger and the right hand.  The diagnosis was tinea 
manus.

An August 1986 optometry clinic report reflects a diagnosis 
of mild vertical imbalance.  Other records dated in August 
1986 included diagnoses of left orchialgia, cold/viral 
syndrome, upper respiratory infection, probable viral 
bronchitis, resolving upper respiratory infection, probable 
low grade epididymitis, and resolving epididymitis.  The 
treatment plan included a course of antibiotics.

The veteran's November 1986 separation examination included 
normal clinical evaluations of the lungs and chest, 
genitourinary system, and skin.  The examiner noted a history 
of rash to the hands, possibly fungi, and indicated the 
veteran was presently being followed by the urology clinic 
for epididymitis.

Private medical records dated in January 1989 show the 
veteran requested a check up for Lyme disease.  He reported 
he had been infested with ticks during military service from 
1983 to 1986.  He stated he experienced symptoms including 
intermittent hand and knee pain and swelling and rash between 
the fingers.

Private medical records dated in March 1989 indicate the 
veteran had a history of recurrent swelling of the knees for 
many years and that he had recently experienced sharp pain in 
other joints, beginning in the hands, in approximately 
November of the previous year.  The veteran's present 
symptoms included chronic fatigue, joint pain and swelling, 
occasional tight, stiff, achy muscles, and various fungal 
rashes.  The examiner, H. P. Lasky, M.D., noted laboratory 
studies revealed a normal Lyme disease antibody and a 
minimally elevated ASO titer.  It was also noted that the 
veteran reported a history of having been covered with ticks 
and that the possibility of tick-induced disease should be 
considered.  The examiner's impression was polyarthralgia of 
migratory nature but without hard clinical findings on 
physical examination or hard evidence on laboratory studies 
of an inflammatory process.  It was noted that it was 
believed that the veteran's symptoms were real but that no 
definite diagnosis could be provided.  

A June 1989 report from Dr. Lasky noted the veteran had a 
negative Lyme disease antibody test but that a repeat study 
should be conducted due to the possibility of false negative 
results.  A February 1990 report noted the veteran complained 
of dizziness and therefore Lyme disease should be considered 
but that 2 laboratory studies over a significant period of 
time revealed negative Lyme antibodies.  

In March 1990 Dr. Lasky, while noting the veteran raised the 
issue of Lyme disease, stated that he believed a diagnosis of 
Lyme disease was very unlikely but not impossible.  It was 
noted that the possibility the veteran had been taking 
antibiotics could account for a negative finding on an 
antibody test.  A March 1990 Lyme Borreliosis Antigen Urine 
test revealed 53 U/ML.

In June 1990 the veteran submitted an application for 
entitlement to service connection for Lyme disease.  He 
stated he had recently received a diagnosis of Lyme disease 
from Joseph T. Joseph, M.D.,  He also stated he believed he 
had been infected during active service in 1985 or 1986 and 
that a rash and a left testicle disorder manifest at that 
time were related to Lyme disease.  

Private medical records include an October 1990 Lyme 
Borreliosis Antigen Urine test which found 74 U/ML.  A 
November 1990 statement from Dr. Joseph noted the veteran had 
been followed for 4 to 5 months with a clinical diagnosis of 
Lyme disease and seemed to be improving.  It was the 
physician's opinion that the veteran had sero-negative Lyme 
disease and that the veteran's serologic test results 
definitely could have been altered by antibiotic use.  

In a November 1990 statement in support of the claim the 
veteran reported he had hunted and fished in Pennsylvania and 
had worked in an Oklahoma oilfield but that he had only been 
bitten by ticks while in Virginia and North Carolina during 
active and National Guard service.

An August 1991 private optometrist's report noted that muscle 
imbalance as found on pursuit movement was an ocular finding 
which could be a possible abnormality related to Lyme 
disease.

In a December 1991 report, Dr. Joseph stated that, as the 
veteran had never tested positive for the disease, the 
veteran's diagnosis was a clinical diagnosis of Lyme disease.  
He stated, however, that the veteran had demonstrated every 
symptom associated with Lyme disease and had responded to 
antibiotic therapy.  It was noted that the veteran reported 
exposure and tick bites during active service and that while 
it was difficult to state where he was exposed it was logical 
to assume that he may have been exposed in service.  Dr. 
Joseph also stated that the veteran continued to receive 
treatment but that he was unsure whether or not the veteran 
had chronic Lyme disease.

At his December 1991 personal hearing the veteran testified 
he had been bitten by ticks hundreds of times during active 
service and that he usually treated these bites himself.  He 
stated it was possible that he had been exposed before or 
after service but that during service he spent long periods 
of time in the field without changing his clothes when ticks 
could have been detected before biting.  He also stated that 
he believed problems with his eyesight, a rash, a testicle 
disorder, and flu symptoms during service were related to 
Lyme disease.

In January 1992 the veteran submitted an article in which an 
Army pilot described problems he had experienced in obtaining 
a diagnosis of Lyme disease.

During a March 1992 VA examination the veteran reported a 
history of right lower lobe pneumonia, an attack of 
epididymitis, and frequent episodes of cold-like symptoms 
during service.  He stated he had experienced an attack of 
arthralgia in his right wrist that spread to his entire arm.  
Physical examination revealed no evidence of arthritis in any 
joints and no neurologic pathology.  The examiner's 
assessment was that a diagnosis of Lyme disease could not be 
conclusively proven, and that although chronic Lyme disease 
could not be excluded to 100 percent certainty the current 
evidence for Lyme disease was not very solid.

In a November 1992 statement Joseph J. Burrascano, M.D., 
reported that he believed the veteran had Lyme disease and 
was sero-negative due to early treatment.  Treatment 
recommendations included a brain magnetic resonance imaging 
(MRI) study and a neuropsychiatric evaluation.  A subsequent 
MRI study of the brain was normal with no evidence of Lyme 
disease.  A private neuropsychiatric evaluation report dated 
in January 1993 found the veteran clearly displayed 
organicity related to Lyme disease.  It was noted that it was 
the physician's opinion that the present neurological 
symptoms were not secondary to "post-concussive syndrome" 
but were definitely related to the present diagnosis of Lyme 
disease.

A private medical statement from Dr. J.J.B. dated in January 
1993 noted the veteran had late, chronically active Lyme 
Borreliosis with many neurological complaints.  

In January 1993 the veteran submitted copies of articles and 
support group newsletters related to Lyme disease

In correspondence dated in February 1993, Dr. Joseph stated 
the veteran had Lyme disease for some time and that 
apparently he contracted the disease during active service.  

In April 1993 the RO received a statement in support of the 
claim from T.M.D. who reported he served with the veteran in 
North Carolina and that everyone in their unit experienced 
tick bites.  He stated he had seen ticks on the veteran and a 
rash on his hands, and recalled the veteran had complained of 
ticks and pain to his testicles. 

In correspondence dated in May 1993, Dr. Burrascano noted the 
veteran had developed chronic Lyme disease symptoms and noted 
that he had been given several courses of antibiotic 
treatment which most likely had resulted in his current sero-
negative status.  He stated the veteran's main problems were 
central nervous dysfunction, including poor concentration, 
poor memory, weakness, difficulty with vision, tenderness, 
headache, photophobia, and chronic fatigue, and that his 
present symptoms included stiffness, migratory polyarthritis, 
recurring rashes, and testicular pain.

In correspondence to the veteran dated in August 1993, David 
T. Dennis, M.D., Chief, Bacterial Zoonoses Branch, Centers 
for Disease Control and Prevention (CDC), noted the veteran's 
letter expressing concern with limitations in the treatment 
of Lyme disease and provided information to help explain 
information provided in a CDC Lyme disease brochure.

In February 1994 the RO received a statement in support of 
the claim from T.S.L. who reported he had been a line 
corpsman in the veteran's unit and recalled the veteran had 
been treated for skin disorders of unknown etiology.  It was 
noted that literature associated with the case described 
symptoms of Lyme disease which completely resembled problems 
and symptoms the veteran exhibited during active service.  

At his personal hearing in June 1994 the veteran testified 
that he had been bitten by ticks during active service, 
including to the scrotum, penis, and feet.  He stated they 
were only required to report tick bites when there was a 
threat of Rocky Mountain Spotted Fever and that he had 
reported such bites on at least one occasion.  

In July 1994 the RO received a statement in support of the 
claim from T.S.L. in which he recalled he had removed ticks 
from the veteran during active service and that he and other 
service medical personnel had "passed off" symptoms that 
were now related to Lyme disease.

In a December 1994 statement in support of the claim the 
veteran reiterated his claim that he had been bitten by ticks 
during active service which resulted in Lyme disease.  He 
reported that the Department of Health and Human Services, 
Social Security Administration (SSA) had denied his claim for 
benefits based upon an opinion from Dr. David Dennis.  He 
claimed, in essence, that the opinions of his private 
specialists had not been adequately considered in relation to 
the negative medical opinion of Dr. Dennis who had never 
actually examined him.  He stated his post-service symptoms 
had been minor before late 1988 and that his civilian doctors 
had misdiagnosed the disorder until he began seeing Dr. 
Joseph.   

In an April 1995 VA Form 646, Statement Of Accredited 
Representation In Appealed Case, the veteran's accredited 
representative, claimed the veteran's service medical records 
included symptoms associated with Lyme disease beginning in 
August 1985 and continuing throughout active service.  It was 
noted that according to the Cecil Textbook of Medicine, 
"early flu-like symptoms may be misleading and 
misdiagnosed."

A November 1995 private psychological evaluation included an 
Axis I diagnosis of depressive disorder not otherwise 
specified and an Axis III diagnosis of Lyme disease.  A 
summary of diagnostic findings noted a mild to moderate 
intermittent emotional instability would be suggested 
following a diagnosis of Lyme disease.

An October 1996 private medical statement from Dale Pokorney, 
M.D., noted the veteran had been seen for disorders including 
rash on his fingers.  The physician stated the rash was an 
eczematous dermatitis and was not a fungal infection.

In an October 1996 statement the veteran claimed the 
correspondence of Dr. Pokorney proved the skin disorder for 
which he received treatment during service was not related to 
a fungus.  He stated the rash, testicle pain, and other 
symptoms associated with Lyme disease documented in his 
service medical records all began at approximately the same 
time.  Informational brochures related to Lyme disease were 
also added to the record.

In a November 1996 statement the veteran's spouse described a 
decline in the veteran's health beginning in the fall of 1985 
which the veteran related to food poisoning.  She noted that 
he experienced rash and testicle pain at approximately the 
same time and that these disorders continued after his 
discharge from service.  She stated that in November 1988 the 
veteran began experiencing arthritis symptoms, dizziness, 
forgetfulness, and carpal tunnel syndrome.  She claimed, in 
essence, that the veteran had Lyme disease which had been 
detrimental to his health.

A joint statement from the veteran's parents received in 
November 1996 noted the veteran had been ill prior to a tour 
of duty in the Mediterranean Sea from 1985 to 1986.  They 
recalled he had complained of having the flu or a cold or 
illness in every letter he sent home.  It was their opinion 
that the veteran developed Lyme disease during active service 
and had not been given proper treatment.

In a November 1996 letter, Dr. Joseph stated the veteran had 
been diagnosed with Lyme disease for many years and that the 
condition began with symptoms of arthritis, recurrent viral 
and upper respiratory infections, testicular pain, and 
photophobia.  It was noted that the veteran reported having 
had numerous tick bites during active service but that he 
could not state whether any of the ticks had been infected or 
not.  Dr. Joseph stated that the veteran's past medical 
treatment included numerous courses of antibiotics which 
could have influenced his testing for Lyme disease and that 
his symptoms of migrating joint pain, night sweats and 
chills, temperatures, and a rash on his hand were consistent 
with Lyme disease.

It was further noted that the veteran had been examined by 
Dr. Burrascano who was an expert in Lyme disease and that it 
was the expert's opinion that the veteran's case represented 
misdiagnosed Lyme disease with multiple courses of antibiotic 
treatment which most likely resulted in his sero-negative 
status.  The veteran's present symptoms of poor 
concentration, poor memory, weakness, difficulty with vision, 
tenderness, photophobia, chronic fatigue, migratory 
arthritis, and testicular pain were also felt to be 
consistent with Lyme disease.  It was the opinion of Dr. 
Joseph that the veteran most likely had chronic Lyme disease 
and that he may have developed the disease as a result of a 
tick bite during military service.

A May 1997 VA medical opinion by Dr. Victor L. Zin, Chief, 
Infectious Disease Section, VA Medical Center, and Professor 
of Medicine, University of Pittsburgh, found the veteran had 
no current objective manifestations of Lyme disease.  It was 
noted that laboratory testing for Borrelia burgdorferi had 
been consistently negative and that the veteran's erythrocyte 
sedimentation rate had been low.  The physician stated that 
all of the veteran's symptoms were subjective, including 
fatigue and difficulty concentrating, and that while persons 
with Lyme disease describe such subjective symptoms they also 
demonstrate objective evidence of the disease.  The physician 
stated it was important to note that there was no objective 
evidence of elevated antibody titers, inflammatory arthritis, 
or characteristic erythema chronicum migrans rash. 

The physician stated that Dr. Joseph was "known to make the 
diagnosis of Lyme's disease in patients without objective 
evidence of such disease, with negative laboratory tests."  
It was noted the veteran had been examined by numerous 
physicians, including 2 prominent VA infectious disease 
specialists, who found no objective evidence of Lyme disease, 
and that the veteran's case had been reviewed by Dr. David 
Dennis, Chief, Bacterial Zoonoses Branch, CDC, who also found 
no objective evidence to support a diagnosis of Lyme disease.  

In a January 1998 statement Dr. Joseph noted the veteran's 
case represented multiple problems with Lyme disease testing 
and diagnosis.  It was noted that it was unlikely the average 
physician in the mid-1980's would have been astute enough to 
recognize Lyme disease and that testing in the 1980's was 
very inaccurate.  He stated testing was not a very good 
measure of Lyme disease and that while laboratory 
confirmation was helpful in most cases there was an unknown 
percentage of patients that never tested positive.  It was 
his opinion that false results were due to inaccurate testing 
because of difficulty testing the 70 known genetic strains of 
Lyme spirochete.  He stated the medical literature reflected 
Lyme disease was a very strange disease which had a 
persistence of IgM antibody when most physicians tested for 
an IgG antibody.  

Dr. Joseph noted that he attended all the conferences on Lyme 
disease and that it was thought that a sero-negative test was 
due to antibody production curtailed by the use of 
antibiotics.  He also stated that all of the veteran's 
symptoms started after tick bites in a known endemic area and 
that after treatment with antibiotics for Lyme disease the 
veteran had been able to return to work.  It was Dr. Joseph's 
opinion that the veteran's case was not classic and that a 
diagnosis had been elusive because of early antibiotic 
treatment and inaccurate testing.

In a February 1998 statement the veteran claimed his private 
dermatologist reported that while his rash was not the bulls-
eye rash sometimes manifest in the first stage of Lyme 
disease it was a type of rash caused by stress to the immune 
system which could be related to Lyme disease.  He also 
stated that the May 1997 VA medical opinion contained errors 
in fact related to testing for Lyme disease, reported 
symptoms, and his response to treatment.  The veteran, in 
essence, stated his examination by VA specialists had been 
inadequate and that the opinions of Dr. Zin and Dr. Dennis 
should not be considered because the CDC was involved in a 
controversy with private physicians over how Lyme disease 
should be diagnosed and treated.

On the occasion of a January 1999 VA infectious disease 
examination, the examining physician found insufficient 
evidence to permit a diagnosis of Lyme disease, but stated 
that the possibility of Lyme disease could not be fully 
discounted.  It was noted the claims file had been reviewed 
prior to the examination and that while a precise diagnosis 
could not be provided his symptom complex would support a 
diagnosis of chronic fatigue syndrome.  The examiner stated 
the veteran presently appeared to have no significant 
functional limitation.

A March 2000 VA independent medical opinion by Brian J. Mady, 
M.D., Assistant Professor of Medicine, University of 
Massachusetts, Department of Medicine, Division of Infectious 
Diseases and Immunology, noted the American College of 
Physicians position paper on guidelines for laboratory 
evaluation in the diagnosis of Lyme disease, Annals of 
Internal Medicine 1997; 127:1106-1123, provided that the 
criteria for a confirmed diagnosis of Lyme included a 
clinical description of a systemic tick-borne disease with 
protean manifestations, a clinical case definition with 
erythema migrans or at least one late manifestation defined 
as musculoskeletal system, nervous system, or cardiovascular 
system involvement, and laboratory confirmation of infection 
via isolation of Borrelia burgdorferi from a clinical 
specimen or demonstration of diagnostic levels of IgM or IgG 
antibodies in serum or spinal fluid or significant change in 
IgM or IgG antibody response in acute and convalescent phase 
serum samples.  It was also noted that seronegative Lyme 
disease had been described in literature, most notably in the 
New England Journal of Medicine 1988; 319:1441-1446.

As to the veteran's case, it was noted that the only 
objective evidence of joint involvement was a February 1990 
finding of "question very slight effusion right knee," but 
that typically Lyme arthritis involved large joints with 
exuberant effusions.  The physician also noted that the rash 
described in the records was inconsistent with erythema 
migrans and the described central nervous system dysfunction 
of record was non-specific.  It was Dr. Mady's opinion that 
although early and late Lyme disease may have protean 
manifestations, given the documented clinical and laboratory 
data in this case, he could not definitively conclude that 
the veteran's symptoms were secondary to Lyme disease.  In 
conclusion, Dr. Mady found no definitive documented evidence 
that the veteran had Lyme disease.

Analysis

Initially, the Board notes that the RO adjudicated the 
veteran's claim on the merits and the claim is found to be 
well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a well-grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The evidence of record includes statements in support of the 
veteran's claim that he sustained tick bites during active 
service and competent private medical opinions relating a 
present diagnosis of Lyme disease to active service.  The 
Court has held that the truthfulness of evidence is presumed 
in determining whether a claim is well grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Although the veteran reported he had been denied SSA 
disability benefits for Lyme disease and the records 
associated with that SSA determination are not of record, the 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  In fact, the veteran's December 1994 statement 
indicates the SSA medical evidence includes evidence adverse 
to his present claim.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The Court has held that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The United States Court of Appeals for 
the Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, and 
that all reasonable doubt be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (1999).

In this case, credible evidence has been submitted indicating 
the veteran was exposed to tick bites during active service; 
however, the pertinent matter at issue is whether the veteran 
has a present disability related to a disease incurred during 
service.  Based upon the evidence of record, the Board finds 
persuasive medical evidence demonstrates a diagnosis of Lyme 
disease is not warranted.  The reasonable doubt rule is not 
applicable in this case because the positive and negative 
evidence as to the issue of whether or not the veteran has 
Lyme disease is not in an approximate balance.  See 38 C.F.R. 
§ 3.102.

The Board notes that the veteran, his spouse, his parents, 
and T.M.D. are not shown to be competent to provide medical 
opinions.  While they are competent to testify as to symptoms 
he experiences, they are not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The Board also notes that while T.S.L. is presumed to have 
acquired some medical expertise as a line corpsman during 
service no evidence has been submitted indicating he has 
acquired any expertise in diagnosing infectious diseases.  
The record also includes a January 1993 neuropsycological 
evaluation, which found clear organicity secondary to a 
diagnosis of Lyme disease, and a November 1995 private 
psychological evaluation, which reported an Axis III 
diagnosis of Lyme disease, but provided no information as to 
how the diagnoses of Lyme disease were determined.  
Therefore, the Board finds the opinion of T.S.L., to the 
extent it purports to relate inservice symptoms to a present 
diagnosis of Lyme disease, and the January 1993 and November 
1995 private medical diagnoses to be of limited probative 
value.  

In addition, the Board finds the August 1991 private 
optometrist's opinion that muscle imbalance as found on 
pursuit movement was an ocular finding which could be a 
possible abnormality related to Lyme disease too general and 
inconclusive to be probative of a present diagnosis of Lyme 
disease.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996).

Although the veteran and Dr. Joseph submitted statements 
claiming Dr. Joseph and Dr. Burrascano were experts in Lyme 
disease, no evidence was submitted indicating they have been 
recognized as experts in Lyme disease by any competent 
medical authority.  Therefore, the Board finds the opinions 
of Dr. Joseph and Dr. Burrascano do not warrant greater 
evidentiary weight because of an acquired expertise.  

While the private medical opinions of Dr. Joseph and Dr. 
Burrascano clearly state their belief that the veteran's 
symptoms, including symptoms documented in his service 
medical records, demonstrated that a clinical diagnosis of 
Lyme disease was warranted, the Board finds the adverse 
medical evidence in this case to be persuasive.  The Board 
notes the March 1992 and January 1999 VA examination reports 
used cautious language but, in essence, stated a diagnosis of 
Lyme disease was not warranted.  The May 1997 VA medical 
opinion which found no objective evidence of Lyme disease and 
the March 2000 independent medical opinion which concluded 
there was no definitive documented evidence that the veteran 
had Lyme disease are unequivocal.  In addition, the March 
1990 private medical opinion noted that Lyme disease was a 
very unlikely diagnosis is also strong evidence against the 
veteran's claim.

The Board notes the March 2000 independent medical opinion 
referred to the American College of Physicians criteria for a 
confirmed diagnosis of Lyme disease in finding there was no 
definitive documented evidence that the veteran had Lyme 
disease.  The opinion also reflects the independent expert 
conducted a through review of the record and pertinent 
medical literature.  The veteran provided no medical evidence 
in rebuttal of the independent medical opinion or its use of 
the American College of Physicians criteria.  Therefore, 
based upon all of the evidence of record, the Board finds the 
medical evidence adverse to a diagnosis of Lyme disease is 
persuasive.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
claim for entitlement to service connection for Lyme disease.


ORDER

Entitlement to service connection for Lyme disease is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



